Title: [Diary entry: 11 October 1770]
From: Washington, George
To: 

11. The Morning being wet & heavy we did not set of till 11 Oclock & arrivd that Night at one Killams on a branch of Georges

C[ree]k, distant 10½ Measurd Miles from the North Branch of Potomack where we cross at the lower end of my Decd. Brother Auge. Bottom, known by the name of Pendergrasses. This Crossing is two Miles from the aforesaid Mill & the Road bad as it likewise is to Killams, the Country being very Hilly & stony. From Killams to Fort Cumberland is the same distance that it is to the Crossing above mentiond, & the Road from thence to Jolliffs by the old Town much better.